Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation
Examiner notes that the claim limitations recited in claims 14-19 recite sufficient structure, materials, or acts to entirely perform the recited function.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4-6 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the limitation of “histogram data comprising at least one pulse” is not clear. Does the pulse correspond to the bin of the histogram OR to the plurality of bins OR to a feature of the data contained in the histogram?
 The Examiner assumes the pulse corresponds to the bin.

In Claim 3 the limitation of “…determine a rising or falling edge” is indefinite, because it’s not clear what is corresponds to the falling edge the histogram data, pulse or bin?
 The recited limitation “a phase weighted filter” is indefinite. Phase weighted filter is not a term of the art and the claim language does not sufficiently explain what a phase weighted filter is. 

In Claim 5 the limitation of  “the phase weighted filter comprising a first part, a second and third part” and “sum of the first part, the second part and a negative third part” it’s not clear how the first , second and third part corresponding to the weighted filter.
Examiner assumes it’s any values of the filter will be corresponds to the first, second and third part of filter.

Claim 6 is indefinite because it depends on claim 4, but Claim 4  does not recites any antecedent basis for the  limitations of claim 6. However claim 5 does provide appropriate antecedent basis for the limitations of claim 6. Therefore it is unclear what the proper claim dependence is meant to be. For purposes of examination,
Examiner assumes the claim 6 depend on claim 4, not on claim 5.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, representative Claims 1 and 14 recites: 
“Claim 1. A method for processing a histogram output from a detector sensor, the method comprising:
receiving histogram data based on a plurality of histogram bin values, the histogram data comprising at least one pulse;

detecting, from the histogram data, a width or a position of the at least one pulse; and
   filtering the histogram data based on the width or position of the detected pulse to generate a pulse histogram suitable for parameter extraction.”

“Claim 14. An apparatus for processing a histogram output from a detector sensor, the apparatus comprising:

a pulse detector configured to receive histogram data based on a plurality of histogram bin values, the histogram data comprising at least one pulse and further configured to detect from the histogram data a width or a position of the at least one pulse; and
a pulse filter configured to filter the histogram data based on the width or the position of the detected pulse to generate a pulse histogram suitable for parameter extraction.”

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements’.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C.
101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).

Under Step 2A Prong 1, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. 
Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation, that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).

For examples the steps of “detecting, from the histogram data, a width or a position of the at least one pulse; and
filtering the histogram data based on the width or position of the detected pulse to generate a pulse histogram suitable for parameter extraction” is considered to be equivalent of a mathematical concepts or a mental steps (observation  and evaluation). See specification para [0189].
 Accordingly, the claim recites an abstract idea.

Next, under step 2A prong 2, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements/steps:
 In Claim 1:  receiving histogram data based on a plurality of histogram bin values, the histogram data comprising at least one pulse;

In Claim 14: a pulse detector configured to receive histogram data based on a plurality of histogram bin values, the histogram data comprising at least one pulse.

In claim 1, the receiving histogram data based on a plurality of histogram bin values, the histogram data comprising at least one pulse”  and “to receive histogram data based on a plurality of histogram bin values, the histogram data”, as recited in claim 14 represents a merely data gathering step for the abstract /mathematical limitation and only adds an insignificant extra-solution activity to the judicial exception.
The claim 14 comprise the limitation of “a pulse detector configured to receive histogram data based on a plurality of histogram bin values” -is an insignificant-extra solution activity, steps of transformation of outputting data.
 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any
meaningful limits on practicing the abstract idea.

Claims 12 and 20 obtaining the histogram data measured at a single photon avalanche diode sensor is necessary data gathering. As recited in MPEP section 2106.05(g), necessary data gathering (i.e. receiving data) is considered extra solution activity in light of Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  

The claims do not direct to any practical application.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.

The claim 14 is recites: “the detector sensor” is generic sensor, which is well-known, routing and conventional, as evidence provide to the Moore (U.S. Pub.2016/0033644) (Fig. 1, #101 and # 103, para [0012]-[0014], [0018], [0029]- [0034], [0054] and [0047]), Drader (U.S. Pub.2013/0153754),(Figs.3, para [0005], [0009], [0010],[0033], [0042] and [0045]) and Skow (U.S. Pub.2004/0085475),  (para[0030] and [0032]).

In claim 14 the recites an apparatus, which is just an insignificant additional elements, because apparatus could be just a computer or generic processor cause [to carry out the algorithm]’; all of these additional elements are generic computer components, which are in light of Alice, as not being significantly more.

In claim 14 the limitation of “…receive histogram data based on a plurality of histogram bin values”  is insignificant additional steps as evidence provide by Moore (U.S. Pub.2016/0033644) (Fig. 1, #101 and # 103, para [001 2]-[0014], [0018], [0029]- [0034], [0054] and [0047]), Drader (U.S. Pub.2013/0175435),(Figs.6C, 6E, para [0009],[0010], [0042] and [0045]) and Skow (U.S. Pub.2004/0085475) (para [0032)).
 In claims 14 and 18 comprises “a pulse detector”, which is just an elements of computer processor, which is insignificant additional elements.

In claims 1 and 14 the limitation of “receiving histogram data based on a plurality of histogram bin values, the histogram data comprising at least one pulse” and  “receive histogram data based on a plurality of histogram bin values, ” is necessary data gathering. As recited in MPEP section 2106.05(g), necessary data gathering (i.e. receiving data) is considered extra solution activity in light of Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  

The depended claims 2-11, 13-19 provide additional features/steps, which are part of an expanded algorithm, so these limitations should be considered part of
an expanded abstract idea of the independent claims.

Claim 18 recites a comparator is an insignificant additional elements, because a comparator is considered a computer or generic processor which is perform the mathematical steps/calculations and don’t make a claim patent eligible under 101 Rejection.

Claims 12 and 20 recites the detector sensor is a single photon avalanche diode array sensor, which is well known and routine in the art, as evidenced by Yanof at al., (US Pub.20040085458), hereinafter Yanof, see para [0029], and Moore (US Pub.2016/0033644), hereinafter Moore, see para [0014] and does not amount to significantly more than the abstract idea.

Therefore, depended Claims 2-13 and 15-20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Drader (U.S.Pub.2013/0175435), hereinafter Drader in view of Stonger et al., (Pat. 7,026,621), hereinafter Stonger.
Regarding Claim 1, Drager disclose a method for processing a histogram output from a detector sensor (para [0042], where FIGS. 6C and 6E show histograms of the number NA of photodiodes/sensors triggering avalanche in reception unit MSA at each clock cycle of duration CK), the method comprising:
    receiving histogram data based on a plurality of histogram bin values, the histogram data comprising at least one pulse (Figures 6A-6E, para [0042], where  FIG. 6A shows periodic pulse (P1) signal ECM for triggering the emission of photon pulses by transmit unit EMU. FIGS. 6B and 6D show the photon flux emitted by transmit unit EMU, such as received by reference reception unit RSA and reception unit MSA. FIGS. 6C and 6E show histograms of the number NA of photodiodes);
Stonger disclose detecting, from the histogram data, a width or a position of the at least one pulse (Fig. 6, where detector position map algorithm, position histogram data, Col. 4, lines 22-25, where each acquisition circuit 25 also produces an event detection pulse (EDP) which indicates the exact moment the scintillation event took place); and
filtering the histogram data based on the width or position of the detected pulse to generate a pulse histogram suitable for parameter extraction (Fig. 6, # 3) filter, position histogram data, Col. 5, lines 54-60, where generating a detector position map using a position histogram as input data to produce the detector position map as output data; Figures 8 and 9, Col. 6, lines 49-60, where data of the smoothed histogram is convolved with a Laplacian filter. The Laplacian filter can be used to separate the histogram peaks from the valleys. A Laplacian filter calculates the second derivative, which is the curvature of the image over the area of the filter kernel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide histogram data based on the width or position of the detected pulse as taught by Stronger into Drager  in order to more accurately detect the location data for the particular area/region.

Regarding Claim 2, Drager and Stonger disclose the method as claimed in claim 1, But Drager does not disclose wherein detecting, from the histogram data, a width or a position of the at least one pulse comprises determining at least one histogram position associated with a start of the at least one pulse.
Stonger disclose detecting, from the histogram data, a width or a position of the at least one pulse comprises determining at least one histogram position associated with a start of the at least one pulse (Fig. 4, position histogram data, Col.5, lines 54-60, where generating a detector position map using a position histogram as input data to produce the detector position map as output data; Claim 15, where the histogram comprises a plurality of first peaks; Col. 6, lines 4-11, where with the vertical axis indicating the number of singles events that mapped to each (x, z) location (i.e. determining at least one histogram position) during the illumination with the uniform gamma ray flux; FIG. 4 is a compressed version of the raw histogram data. In general, each detector crystal produces a footprint in the position histogram that appears as a mountain peak, e.g., start pulse corresponds to the peak histogram).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide histogram data based on the width or position of the detected pulse as taught by Stronger into Drager  in order to more accurately detect the location data of the histogram.

Regarding Claim 11, Drager and Stonger disclose the method as claimed in claim 1, Drager does not disclose wherein the filtering comprises padding histogram data bins other than those within the detected pulse with an ambient level.
 Stonger disclose the filtering comprises padding (smoothing) histogram data bins other than those within the detected pulse with an ambient level (Fig. 4, Col. 6, lines 30-47, where  a typical position histogram may contain a significant amount of noise that may advantageously be reduced with a low pass filter. For example, the compressed position histogram shown in FIG. 4 may be smoothed to reduce noise by a convolution with a low pass filter).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide padding histogram data, as taught by Stonger into Drager in order to faster analyze data of the histogram.
Regarding Claim 12,  Drager and Stonger disclose the method as claimed in claim 1. Drager further disclose comprising obtaining the histogram data (Figures 5 and 6) measured at a single photon avalanche diode sensor (para [0005], where Such photodiodes are called Single Photon Avalanche Diode (SPAD) or diodes operating in "Geiger" mode and further in para [0033], where unit EMU comprises one or more electroluminescent diodes or a laser diode emitting photon pulses in a certain wavelength range). 
Claims 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drader in view of Stonger, as applied above and further in view of Basser et al., (US Pub.20090010517), hereinafter Basser.
Regarding Claim 13, Drager and Stonger disclose the method as claimed in claim 1, but Drager and Stonger do not disclose wherein the detecting comprises detecting the width and the position of the at least one pulse and the filtering includes filtering the histogram data based on the width and position of the detected pulse.
Basser disclose the detecting comprises detecting the width and the position of the at least one pulse and the filtering includes filtering the histogram data based on the width and position of the detected pulse (Para [0117], where histograms generally are not smooth, and the exact shape of the histogram depends on bin width and locations of the bins. Smoother estimates with less dependence on bin location can be provided using various kernels such as, for example, uniform, triangular, Epanechnikov, quartic, triwidth, Gaussian, or cosine, rectangular, biweight, and optcosine kernels. Such kernel functions are generally associated with a width or bandwidth parameter h that determines the width of the kernel function. Typically a kernel function K(u) such as a Gaussian kernel function).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide histogram data based on the width or position of the detected pulse as taught by Basser in combination of Stronger and Drager in order to more accurately detect the location data for the particular area/region in the image.
Regarding Claim 14, Drager disclose an apparatus for processing a histogram output from a detector sensor (para [0042], where FIGS. 6C and 6E show histograms of the number NA of photodiodes/sensors triggering avalanche in reception unit MSA at each clock cycle of duration CK), the apparatus comprising:
     a pulse detector configured to receive histogram data based on a plurality of histogram bin values, the histogram data comprising at least one pulse (Figures 6A-6E, para [0042], where  FIG. 6A shows periodic pulse (P1) signal ECM for triggering the emission of photon pulses by transmit unit EMU. FIGS. 6B and 6D show the photon flux emitted by transmit unit EMU, such as received by reference reception unit RSA and reception unit MSA. FIGS. 6C and 6E show histograms of the number NA of photodiodes), but Drager does not disclose further configured to detect from the histogram data a width or a position of the at least one pulse; and
    a pulse filter configured to filter the histogram data based on the width or the position of the detected pulse to generate a pulse histogram suitable for parameter extraction.
Stonger disclose configured to detect from the histogram data a width or a position of the at least one pulse (Fig. 6, where detector position map algorithm (i.e. detect from the histogram data a position of the at least one pulse), position histogram data, Col. 4, lines 22-25, where each acquisition circuit 25 also produces an event detection pulse (EDP) which indicates the exact moment the scintillation event took place); and
    a pulse filter configured to filter the histogram data based on the width or the position of the detected pulse to generate a pulse histogram suitable for parameter extraction (Fig. 6, # 3 filter, position histogram data, Col. 5, lines 54-60, where generating a detector position map using a position histogram as input data to produce the detector position map as output data; Figures 8 and 9, Col. 6, lines 49-60, where data of the smoothed histogram is convolved with a Laplacian filter. The Laplacian filter can be used to separate the histogram peaks(form of the histogram) (i.e. filter based on position) from the valleys. A Laplacian filter calculates the second derivative, which is the curvature of the image over the area of the filter kernel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide histogram data based on the width or position of the detected pulse as taught by Stronger into Drager in order to more accurately detect the location data for the particular area/region.

Regarding Claim 15, Drager and Stonger disclose the apparatus as claimed in claim 14, but Drager does not disclose wherein the pulse detector is configured to determine at least one histogram position associated with a start of the at least one pulse.
Stonger disclose the pulse detector is configured to determine at least one histogram position associated with a start of the at least one pulse (Fig. 4, position histogram data, Col. 5, lines 54-60, where generating a detector position map using a position histogram as input data to produce the detector position map as output data; Claim 15, where the histogram comprises a plurality of first peaks; Col. 6, lines 4-11, where with the vertical axis indicating the number of singles events that mapped to each (x, z) location during the illumination with the uniform gamma ray flux; FIG. 4 is a compressed version of the raw histogram data. In general, each detector crystal produces a footprint in the position histogram that appears as a mountain peak, e.g., start pulse corresponds to the peak histogram).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide histogram position associated with a start of the at least one pulse, as taught by Stronger into Drager  in order to more accurately detect the location data for the particular area/region in the image.
Regarding Claim 20,  Drager and Stonger disclose the apparatus as claimed in claim 14. Drager further disclose wherein the detector sensor is a single photon avalanche diode sensor(para [0005], where Such photodiodes are called Single Photon Avalanche Diode (SPAD) or diodes operating in "Geiger" mode and further in para [0033], where unit EMU comprises one or more electroluminescent diodes or a laser diode emitting photon pulses in a certain wavelength range). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Drader in view of Stonger, as applied above and further in view of Bock et al., (US Pub.20110249727), hereinafter Bock.
Regarding Claim 4, Drager and Stonger disclose the method as claimed in claim 1, but does not disclose wherein the detecting comprises determining at least one histogram position associated with a median of the at least one pulse.
Bock disclose the detecting comprises determining at least one histogram position associated with a median of the at least one pulse (para [0047], where median values of the activity histogram for the picture of interest are calculated, from which the absolute difference between the mean and median values is subsequently calculated (.DELTA.M). The mean is the average macroblock activity value across the macroblocks in the histogram, while the median is the activity of the macroblock at the position midway between the first and last macroblocks of the histogram).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide histogram position associated with a median as taught by  Bock in combination of Stronger and Drager  in order to more accurately determine the histogram position data for the particular signal intensity.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Drader in view of Stonger, and Basser, as applied above and further in view of Bock.  
Regarding Claim 17, Drager and Stonger and Basser disclose the apparatus as claimed in claim 14, but does not disclose wherein the pulse detector is configured to determine at least one histogram position associated with a median of the at least one pulse. 
Bock disclose the pulse detector is configured to determine at least one histogram position associated with a median of the at least one pulse (para [0047], where median values of the activity histogram for the picture of interest are calculated, from which the absolute difference between the mean and median values is subsequently calculated (.DELTA.M). The mean is the average macroblock activity value across the macroblocks in the histogram, while the median is the activity of the macroblock at the position midway between the first and last macroblocks of the histogram).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide histogram position associated with a median as taught by  Bock in combination of Stronger and Drager and Basser in order to more accurately determine the histogram position data for the particular signal intensity.

Examiner note regarding the prior art of the record:
Goh (US Pat.7424148) disclose (Claim 20, where of temporarily filtering the value of each bin of the histogram and determining the maximum sum of the calculated sum of Q consecutive bins, including determining the corresponding bin position for the maximum sum of each calculated sum of Q consecutive bins);
1) Massa et al., “Rangefinding using Time Correlated Single Photon Counting” discloses time correlated single photon counting) TCSPC) (Introduction);
Pages 38-39, para 3.1 Effect of Uniform Quantization: discloses “staircase” function, a nonlinear relation between input and output signal. The probability of each discrete output level equals the probability of the input signal occurring within the associated quantum band. The probability density functions ...are related to each other by a sampling process, knows as “area sampling”. The quantizer input probability distribution function f x(x) is smooth and the quantizer output probability distribution function is discrete.
In para 3.2 Autocorrelation and Centroid Estimation discloses autocorrelation function Fig. 1 can be formed the pulse histogram shown on Fig. 3. The time lag between the target and reference pulse shapes can be obtained from half the distance between the two smaller peaks. These peak position can be estimated by calculating the centroid in small neighborhood around the peak position. The Massa used calculation result to reconstruct the pulse histogram in the neighborhood of each peak, not for medium point of the pulse waveform.
2)    Moore (U.S. Pub.2016/0033644), hereinafter Moore discloses the histogram of the reflected light pulses of the single photon avalanche diodes (SPAD) (Fig.3); (Fig. 3, para [0064], where the histogram may be updated as event data is received and thus event data is recorded in the histogram. It will also be appreciated that the event data may be recorded for a series of pulses in a detection period and the event time may be relative to each pulse) and further Moore disclose the distance on the histogram (or time difference) between the peaks.
3)  Goh (US Pub.2005/0031201) disclose (Claim 20, where filtering the value of each bin of the histogram and determining the maximum sum of the calculated sum of Q consecutive bins, including determining the corresponding bin position);
4)  Javidnia et al., (US Pub.20180027224) disclose (para [0127], where accumulating h(p,i) the weighted median value is obtained. That is, as described for the unweighted median filter operation, the cumulative function of the histogram h(p,i) in Eqn (30) is evaluated by incrementing the index over the example range of pixel values from 0 to 255. When the cumulative function reaches the middle order, O.sub.Mid, the current index is the median value for the current window data set required);
5)  Hipp et al.,  (US Pub.20030086596) (para [0090], where two adjacent bins have large peaks, the parameter values corresponding to each accumulator bin can be averaged to estimate the peak position, and thus the “true” parameter value. This is a substantial improvement over assuming that the peak position occurs at the center of each bin).
 6)  Zhao et al., (WO2016/154869), disclose generating from the ambient level comprises generating a value defined by a determined number times a square root of the ambient level value (para [0073] and [0074], where equation (9) , where S is intensity of the reflected light, N is the intensity of ambient light…, and Nphase is the number of measurements taken:

    PNG
    media_image1.png
    166
    669
    media_image1.png
    Greyscale

(para [0073] and [0074], where equation (9) , where S is intensity of the reflected light, N is the intensity of ambient light…, and Nphase is the number of measurements taken) and  (para [0074], where error variance dR for each pixel…having an error variance above a predetermined threshold).

7) Tsurufuji et al., (US Pub.20010029449), disclose (para [0037], where read power data from the power data buffer 54h, which is also a result of the calculation of a weighted mean value, is P.sub.n, and the number of times that the noise levels which result in P.sub.n are inputted, and a current power is N, the following equation is used for calculating a new weighted mean value P.sub.n+1; 1 P n + 1 = P n + P N + 1). 
Regarding Claim 3: Doi (JP2012089980A) disclose applying a phase weighted filter to the at least one signal to determine at least one signal  position where the phase weighted filter output is greater than a ambient level threshold value (Page 9, lines 29-31, where the phase filter 510 generates an average cross position PAV obtained by averaging the calculates of the cross position PINST);
 (Page 20, lines 1-10, where phase filter  in Fig. 2…the example of the binary determination units illustrated in Fog. 14…[20], where the exampled of the threshold values determination part); and

Katsura  (WO 2015045717A1) disclose edge detecting filter (page 3, lines 23-25, where horizontal edge extracting unit 211 applies only a horizontal edge extracting filter out of filters such as a Sobel filter and a Gabor filter to the latest frame image illustrated in FIG. 4A); (Page 4, lines 1-5, where maximum intensity position acquisition unit 214 determines the bin of the histogram having the maximum intensity among the latest edge intensity histograms obtained by the histogram smoothing unit 213), But Katsura does not disclose falling edge.
The prior art listed above does not disclose or render obvious: 
“determine at least one histogram position based on weighted filter, where phase weighted filter output is greater than a ambient level threshold value;
applying an edge detecting filter to the at least one histogram to determine a rising or falling edge”.
 Similar limitation comprises claim 16:
Regarding Claim 5: Doi (JP2012089980A) disclose applying a phase weighted filter to the at least one signal to determine at least one signal  position where the phase weighted filter output is greater than a ambient level threshold value (Page 9, lines 29-31, where the phase filter 510 generates an average cross position PAV obtained by averaging the calculates of the cross position PINST); (Page 20, lines 1-10, where phase filter  in Fig. 2…the example of the binary determination units illustrated in Fog. 14…[20], where the example of the threshold values determination part); and
Lamare et al., (US Pub. 20170083742) disclose (para [0030], where position of the peak of interest has been determine…spatial filtering may be carried out on the signal, in particular passband filtering of the interferogram in the spatial domain, the filtering consisting at least in retaining the interferometric signal contained in a window centered on the peak of interest and of a predefined width);
Ouyang et al., (US Pub.20100007795)  disclose (Claim 20, where  data precondition unit configured to clip, histogram threshold, median filter, compute a moving average, or perform phase shifting cancellation of samples of the analog image signal);
Kurihara et al., (US Pub.20170108443) disclose applying a phase weighted filter to the at least one histogram, the phase weighted filter comprising a first part, a second part and a third part(para [0233], where  difference between the sum of the phases weighted by the filter coefficients of the set of pixels P having positive filter coefficients and the sum of the phases weighted by the filter coefficients of the set of pixels N having negative filter coefficients; and to extract the difference);
generating a first difference value based on the sum of the first part, the second part and a negative third part(para [0233], where  difference between the sum of the phases weighted by the filter coefficients of the set of pixels P having positive filter coefficients and the sum of the phases weighted by the filter coefficients of the set of pixels N aving negative filter coefficients; and to extract the difference); and
generating a second difference value based on the sum of the second part, the third part and a negative first part (para [0233], where  difference between the sum of the phases weighted by the filter coefficients of the set of pixels P having positive filter coefficients and the sum of the phases weighted by the filter coefficients of the set of pixels N having negative filter coefficients; and to extract the difference).


The prior art listed above does not disclose or render obvious: 
“determine at least one histogram position where the phase weighted filter output crosses zero following at least one earlier phase weighted filter output is greater than an ambient level threshold value”.
Claim 6, The prior art listed above does not disclose or render obvious: 
 “determining the first difference value is less than zero and the second difference value is greater than zero and a following histogram position produces a first difference value which is less than zero and a second difference value which is greater than zero and the second difference value are greater than zero and at least one earlier phase and at least one earlier phase weighted filter output is greater than an ambient level threshold value”.

Claim 7: Bjornson (CN 105378113A) disclose determining an ambient level for the histogram (page 26, line 2, where baseline intensity histogram);
    generating from the ambient level an ambient level threshold value (Page 26, lines  8-15, where a lower threshold value can be set); and 
at least one of:  determining the start position of the at least one pulse from a first histogram data bin value or histogram data bin difference value with a magnitude greater than the ambient level threshold value (Page 26, lines 2-15, where upper threshold value (such as the start of the pulse n)); 
Bock et al., (US Pub.20110249727) disclose the determining the median position of the at least one pulse (para [0047], where median values of the activity histogram for the picture of interest are calculated, from which the absolute difference between the mean and median values is subsequently calculated (.DELTA.M). The mean is the average macroblock activity value across the macroblocks in the histogram, while the median is the activity of the macroblock at the position midway between the first and last macroblocks of the histogram).
Moore (US Pub.20160033644)disclose determining at least one pulse following the start position of the at least one pulse from a second histogram data bin (Figures 3, 6 and 7b, where plurality histograms corresponds to the  t1, t2 and t3, para [0035], where  time t1 may be determined based on a timer that starts counting when a pulse of light is triggered and stops on detection of an event (the incidence of the reflected light) and the first sensor 101. Similarly, the time t2 may be determined based on a timer that starts counting when a pulse of light is triggered and stops on detection of an event (the incidence of the reflected light) on the second sensor 102, e.g., start pulse corresponds to the pulse is triggered and  stop pulse corresponds to the stops of detection);
 Bates (US Pub.20090128810) disclose determining the median position of the at least one pulse following the start position of the at least one pulse from a second histogram data bin difference value zero crossing (para [0023], where zero count failure point of the optical particle counter; a signal-to-noise ratio equal to the ratio of the median value of the pulse height distribution and the zero count failure point for the optical particle counter) and (Claim 4, where a median value of said pulse height distribution for said particles having said preselected size distribution; a width of said pulse height distribution for said particles having said preselected size distribution, e.g., to know the width, the have to know the start and end of the pulse position), the Bates disclose the preselected size distribution of particles with pulse, which analyses as a histogram.
But Bates does not disclose  determining the end position of the at least one pulse following the start position of the at least one pulse from a third histogram data bin value or histogram data bin difference value with a magnitude greater than the ambient level threshold value.
 Scoullar et al., (US Pub.20170269257) disclose bin different values with threshold level (para [0310]-[0312], where  the spectrum bins where the counts exceed some predetermined threshold. Choose B: I(B)>Imin [0311] c. Alternatively, determine the bins where the transmission (ratio of received to reference spectrum) exceeds a threshold. [0312] d. Alternatively, use all available histogram bins and apply a weighting in the cost function to remove undesired bins from the cost calculation);
The closest prior arts either singularity or in combination, fail to anticipate or render obvious steps of:
“determining the end position of the at least one pulse following the start position of the at least one pulse from a third histogram data bin value or histogram data bin difference value with a magnitude greater than the ambient level threshold value.”
 Claim 19 comprises the similar limitations of claim 7.
Claim 18: Doi (JP2012089980A) disclose applying a phase weighted filter to the at least one signal to determine at least one signal  position where the phase weighted filter output is greater than a ambient level threshold value (Page 9, lines 29-31, where the phase filter 510 generates an average cross position PAV obtained by averaging the calculates of the cross position PINST);
 (Page 20, lines 1-10, where phase filter  in Fig. 2…the example of the binary determination units illustrated in Fog. 14…[20], where the exampled of the threshold values determination part); and
Lamare et al., (US Pub. 20170083742) disclose (para [0030], where position of the peak of interest has been determine…spatial filtering may be carried out on the signal, in particular passband filtering of the interferogram in the spatial domain, the filtering consisting at least in retaining the interferometric signal contained in a window centered on the peak of interest and of a predefined width);
Ouyang et al., (US Pub.20100007795)  disclose (Claim 20, where  data precondition unit configured to clip, histogram threshold, median filter, compute a moving average, or perform phase shifting cancellation of samples of the analog image signal);
Kurihara et al., (USpub.20170108443) disclose a phase weighted filter configured to apply to the at least one histogram, the phase weighted filter comprising a first part, a second part and a third part; a difference value generator configured to generate a first difference value based on the sum of the first part, the second part and a negative third part, and to generate a second difference value based on the sum of the second part, the third part and a negative first part (para [0233], where  difference between the sum of the phases weighted by the filter coefficients of the set of pixels P having positive filter coefficients and the sum of the phases weighted by the filter coefficients of the set of pixels N having negative filter coefficients; and to extract the difference).

The closest prior arts either singularity or in combination, fail to anticipate or render obvious steps of:
“determine at least one histogram position where the phase weighted filter output crosses zero following at least one earlier phase weighted filter output is greater than an ambient level threshold value;
determining the first difference value is less than zero and the second difference value is greater than zero and a following histogram position produces a first difference value which is less than zero and a second difference value which is greater than zero. and the second difference value are greater than zero and at least one earlier phase and at least one earlier phase weighted filter output is greater than an ambient level threshold value”.
Claims 8-10 are not rejected under 102/103 Rejection due to their dependency on claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Kanter et al., (US Pub.20160209498).
2. Nielsen et al., (Pat.8811724).
3. Sierwald (US Pub.20130154875).
4. Takahashi et al., (US Pub.20100207806), (Fig. 2B, 10, where target detection with pule width…including range bin).
5.  Park et al., (Pat.6807298).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2857